DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 8/13/2021, Applicant amended claims 1-5, amended figures 1-3 and cancelled figures 4-6 of the drawings, and amended the specification.  This amendment is acknowledged.  Claims 1-5 are pending and are currently being examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of scopes (claim 1, 2, 5) the spirit level tube being mounted in front of the component frame (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 14, 17, and 18, “the bow” should read “the archery bow”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “the scopes” should read “the plurality of scopes”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: it is unclear if the spirit level tube is mounted “in front of” the component frame as claimed or if it should be mounted “at a front end of” the component frame.  The drawings only appear to show the tube being mounted at a front end of the frame and there does not appear to be support for the tube being specifically ahead of or in front of the frame.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the preamble of “A method for repeated alignment of the archery bow in a shooting position of claim 1” is unclear.  Claim 1 is specifically drawn to “A 3-dimension indicating sight for mounting on an archery bow” and therefore the archery bow is not claimed as positive structure.  The claim only structurally requires a sight that is capable of being used on an archery bow.  It would be clearer to claim something along the lines of “A method for repeated alignment of an archery bow in a shooting position using the indicating sight of claim 1, comprising the steps of:”.  Appropriate correction is required.
Claim 5 is further objected to because of the following informalities: all instances of “the aligning pin” should read “the alignment pin” to keep the language consistent between claim 1 and 5 and clarify that these are the same components.  Further, in line 7, “both components” should be amended to clearly indicate which components of the sight are actually being referred to, such as “the alignment pin and the spirit level tube”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the horizontal boundary of the spirit level” in line 12, “the horizontal boundary of the alignment pin” in line 13, “the deflection of the bow in the axis Z” line 14, “the vertical boundary of the spirit level” in line 15, “the vertical boundary of the alignment pin” in line 16, “the deflection of the bow in the axis X” in line 17, “the deflection of the bow in the axis Y” in line 18.  There is insufficient antecedent basis for this limitation in the claim
Claim 5 recites the limitation "the aligning pin" in line 4-5, “the bow position” in line 11, and  “the target point” in line 16  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, in line 8, the limitation “a middle” is unclear what exactly “a middle” would be in reference to.  For example, is it a middle of the bow or a middle of the tube, or a middle of the component frame?
Further, claims 2-4 are therefore rejected as they depend from rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priebe US Pub. No. 2008/0163503.
Priebe teaches:
In Reference to Claim 1
A 3-dimension indicating sight for mounting on an archery bow (sighting system 10, Fig. 1-3) comprising:
a component frame (mounting frame 24 secures the sighting device to a bow riser 14, Fig. 1);
a spirit level tube; wherein the spirit level tube is mounted on the component frame, further comprises a spirit level bubble (spirit level 42 having a bubble 44 is mounted at a front end of the frame 24 in housing ring 32);
an alignment pin; wherein the alignment pin is mounted om the component frame (alignment pin 68 is mounted at a rear end of the frame 24 in ring 62 of front sight 22);
a rectangular hole for an attachment of a target pin, a plurality of scopes (forward ring 32 has a rectangular hole or equivalent mount (both well-known and used in the art and seen extending through the housing 48 at the right end, Fig. 1) capable of attaching interchangeably and adjustably attach multiple pins, sights, scopes, or similar sighting aids 36, [0035]);
wherein the horizontal boundary of the spirit level tube is aligned with the horizontal boundary of the alignment pin to indicate the deflection of the bow in the axis Z (the horizontal boundary of level 42 includes level lines 46 and may be used to indicate a change in a Z direction by placement relative to the alignment pin(s) 68 during aiming, Fig. 2-3), the vertical boundary of the spirit level tube is aligned with the vertical boundary of the alignment pin to indicate the deflection of the bow in the axis X (the vertical boundary of level 42 may be aligned in the X direction with the middle of alignment pins 68 to align in the X direction during sighting, Fig. 2-3), the spirit level bubble is an indication of the deflection of the bow in the axis Y (the bubble 44 of the level indicates a Y alignment during sighting, Fig. 2, [0042]).
In Reference to Claim 3
The 3-dimension indicating sight of claim 1, wherein the spirit level tube is mounted in front of the component frame (the level 42 is mounted at the front of the frame 24, Fig. 1).
In Reference to Claim 4
The 3-dimension indicating sight of claim 1, wherein the alignment pin is mounted at a rear of the component frame, nearest to a user (alignment pins 68 are mounted at the rear end of frame 24, Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Priebe as applied to claim 1 above, and further in view of Savage US Pat. No. 5,367,780.
In Reference to Claim 2
Priebe teaches:
The 3-dimension indicating sight of claim 1, wherein the spirit level tube is mounted above the target pin or the scopes (the bubble level 42 is mounted above the bottom surface of the forward sight/scope/lens body 32).
Priebe fails to teach:
The spirit level being specifically above the target pin(s).
Further, Savage teaches:
A 3-dimension indicating sight similar to that of claim 1, wherein the spirit level tube is mounted above the target pin or the scopes (bubble level 112 is removably mountable between the bottom wall 47 and the top wall 45 via recesses 114, Fig. 3-5, Col. 5 lines 13-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Priebe to have formed the bubble level at the above the target pin or scope as the location of the bubble level is a matter of obvious design choice that one of ordinary skill in the art would find to be an obvious modification to suit a user’s preference and as it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70) and further as Savage teaches that mounting a bubble level below and above a target pins or scope are both well-known and used positions of a bubble level in a bow sighting device (Col. 5 lines 13-23).
In Reference to Claim 5
Priebe teaches:
A method for repeated alignment of the archery bow in a shooting position of claim 1 (the sight 10 is used to aid in alignment of a bow during firing, Fig. 1-3) comprising the steps of: 
aligning the aligning pin and the spirit level tube near one another (the aligning pin 68 may be modified in shape/position such that it touches the level 42 during alignment, Fig. 2, cross-hairs vertically extending through the sight window [0041]); 
flushing outer edges of both components (the edges of each component 36/68/42 are aligned with one another such that the target is aligned centrally therein relative the components, Fig. 2, where edges 50 of the front and rear sight sections are flushed for additional alignment, [0037]); 
aligning the spirit level bubble to a middle (bubble 44 is centrally aligned, Fig. 2); 
aligning a bow posture to a same 3-dimensional x, y, z positions (the user aligns the bow in the same manner in the same space as enforced by the aligned sighting portions during use, [0042]-[0046]);
having consistency in the bow position, shooting every arrow under same positional conditions (the aligned sight creates a same shooting consistency, [0042]-[0043], [0046]); and
maintaining alignment while aiming the target pin or scopes at the target point each time, ensuring that the arrows are shot with accuracy and consistency (maintaining the aligned sight allow for ensuring accuracy and consistency when shooting, [0042]-[0043], [0046]).
Priebe fails to teach:
The alignment pin and bubble level having specifically no gap between one another
Further, Savage teaches:
A 3-dimension indicating sight similar to that of claim 1, wherein the spirit level tube and alignment pin do not provide a gap between one another during alignment (alignment pin 106/108 extends vertically through a portion of the level 110 providing no gap therebetween, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Priebe to have formed the alignment pin shape and/or location as having a portion extending through the bubble level as the location of the alignment pin is a matter of obvious design choice that one of ordinary skill in the art would find to be an obvious modification to suit a user’s preference and as it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70) and as Priebe teaches that the design of the alignment pin is an obvious modification ([0041]) and further as Savage teaches this type of alignment pin is well-known and commonly used in the art to align the bow at a target (Col. 4 line 57 – Col. 5 line 12).
Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not fully persuasive. The rejection has been updated to reflect the amended claims, however the primary reference remains the same as the amended claim language does not differentiate from the prior art.  See the rejection for more details.  Some of the dependent claims now include a secondary reference required by the claim amendments.  Further, the previous objections and 112 rejection have mostly been overcome by the amendments, however the amended claim contain numerous new issues that are detailed above.
In response to applicant's argument that Priebe fails to teach the claimed function of indicating the deflection of the bow in axes Z, X, and Y by aligning portions of the boundaries of the level tube with the alignment pin by visual inspection, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the sight of Priebe is used by the user to align the bubble level with the alignment pin to ensure that the bow is aligned along the claimed axes.  Further, the structure of Priebe is capable of achieving the claimed function and therefore anticipates the claims.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Priebe (5,671,724), Pinson (5,524,351) Montgomery (4,542,591), Scott (4,494,313), Giddens (5,864,958), Oshlick (6,098,608), and Walbrink (6,796,039) all teach a very similar sighting devices.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711